DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 09/20/2019.  Claims 1-20 are pending.
Drawings
The drawings received on 09/20/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 2013/0171974 A1) in view of Kunz et al., (US 2018/0352528 A1, herein after Kunz).
Claims 1, 9 and 15,
	Bae discloses receiving, by a device and via a first communication protocol, an authentication request associated with a user equipment (UE), wherein the UE is subscribed to communicate via a first radio access technology of a home network, (Figs. 1 and 2, MS A 145 interpreted as the UE that may roam from CS network 150 to IMS network 100, ¶ [0029]. CS network 150 is interpreted as a first RAT and IMS network 100 is interpreted as second RAT.  the MS A 145, which is a subscriber to the CS network 150, having roamed to the IMS network 100 ¶ [0041] serves as a gateway for translating an IMS Session Initiation Protocol (SIP) and a 2G/3G MAP protocol (interpreted as first communication protocol) ¶ [0044]) and wherein the authentication request is associated with enabling the UE to communicate via a visitor network that utilizes a second radio access technology (a roaming service to a roaming Mobile Station (MS) having roamed from a Circuit Switched (CS) network to an Internet Protocol Multimedia Subsystem (IMS) network. The method includes, upon receiving an IMS registration request from the roaming MS having roamed to the IMS network, sending a request for registration and authentication for the roaming MS to a Home Location Register (HLR) in the CS network by a Roaming Gateway (RGW) performing communication between the IMS network and the CS network, ¶ [0012]… IMS network 100 is interpreted as second RAT.); 
communicating, by the device and via a second communication protocol, with the serving component to determine whether the UE is authorized to communicate via the visitor network, (The C2I RGW 180 (hereinafter simply referred to as a `Roaming Gateway (RGW)`) performs protocol translation and interworking processing between the IMS network 100 and the CS network 150 to provide roaming features between the IMS network 100 and the CS network 150 ¶ [0037]… The system includes a Roaming Gateway (RGW) for performing communication between the IMS network and the CS network, sending a request for registration and authentication for the roaming MS to a Home Location Register (HLR) in the CS network upon receipt of an IMS registration request from the roaming MS having roamed to the IMS network, acquiring profile information for the roaming MS in the CS network from the HLR, and transmitting the acquired profile information of the roaming MS; and an IMS server for receiving the profile information from the RGW, and delivering authentication results to the roaming MS, ¶ [0013]) generating, by the device and based on whether the UE is determined to be authorized to communicate via the visitor network, an authentication response (¶ [0051] The visited MSC 180c receives an authentication information response for the MS A 145 from the HLR 155 in the 2G/3G CS network 150 in step 262, and performs authentication on the MS A 145 in step 264. [0052] After success in the authentication in the CS network, the visited MSC 180c acquires a profile of the MS A 145 from the HLR 155 in step 266, and stores the acquired profile in step 268. Enabling the existing 2G/3G CS subscriber to perform inbound roaming to an IMS network, ¶ [0009]); 
and providing, by the device and via the first communication protocol, the authentication response to enable the visitor network to authorize or deny a communication session associated with the UE (the visited MSC 180c sends a CS registration & authentication request to the HLR 155 in the 2G/3G CS network 150, which is a home network of the MS A 145. The visited MSC 180c receives an authentication information response for the MS A 145 from the HLR 155 in the 2G/3G CS network 150 in step 262, and performs authentication on the MS A 145 in step 264 ¶ [0051]. Enabling the existing 2G/3G CS subscriber to perform inbound roaming to an IMS network, ¶ [0009].  For example, the RGW 180 translates the protocol in use into 3G Mobile Application Part (MAP) if the CS network 150 is a 3G WCDMA network; translates the protocol in use into Interim Standard-41 (IS-41) MAP if the CS network 150 is a CDMA network; and translates the protocol in use into GSM MAP if the CS network 150 is a GSM network. That is, the RGW 180 processes MAP protocols, e.g., IS-41 MAP, 3G GSM MAP, and 3G MAP protocols, for interworking with a Mobile Service Center (MSC) 165, a Home Location Register (HLR) 155 and a Short Message Service Center (SMSC) 160 in the CS network 150 ¶ [0037]).  
	Bae does not disclose identifying, by the device, an identifier, associated with the UE, in the authentication request; determining, by the device and based on the identifier, a serving component of the home network that is configured to serve the UE;
([0146] Detecting an inbound roamer (based on IMSI) in the MSC-S, selecting ICS IWF, registering/requesting CS Authentication information from ICS IWF (if the LAU is directly from a UE) ¶ [0146]. Performing legacy VLR-HLR Authentication Parameter Request/Response procedure between VPLMN ICS IWF and HPLMN HLR ¶ [0147]); determining, by the device and based on the identifier, a serving component of the home network that is configured to serve the UE (the mobile device 3 by sending a Location Update Request message to the MSC-S 11 and including in this message its associated International Mobile Subscriber Identifier (IMSI) and a Location Area Identifier (LAI) associated with the area (cell) where the mobile device 3 is currently located. Based on the IMSI, the MSC-S 11 determines that the mobile device 3 belongs to the home network 20 (i.e. the mobile device 3 is a roaming UE)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae by using the features, as taught by Kunz in order to improve a network having one or more fixed communication devices as well as or instead of the mobile communicating devices, ¶ [0167].

 Claim 9 encompass limitations that are similar to limitations of claim 1, except “one or more memories and one or more processors communicatively coupled to the one or more memories.  Kunz explicitly discloses controller 55 and memory 57, fig. 19.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae by using the 
Claim 15 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.
Claims 3, 11 and 17,
Bae discloses the first communication protocol comprises at least one of: a Signaling System Number 7 (SS7) protocol, or a diameter protocol (MS A 145 communicates using diameter protocol, ¶ [0055]).  
Bae does not disclose wherein the second communication protocol is a hypertext transfer protocol.
Kunz discloses wherein the second communication protocol is a hypertext transfer protocol (The above-described protocol options are considered DIAMETER, MAP, SIP, although it will be appreciated that any other suitable protocol may be used (such as HTTP, XCAP, RADIUS etc). The above description discusses ICS and MSC-S, although it may also be applicable to any kind of SoftSwitch with Media Gateway (not only MSC-S) ¶ [0164]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae by using the features, as taught by Kunz in order to improve a network having one or more fixed communication devices as well as or instead of the mobile communicating devices, ¶ [0167].
Claim 11 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.


Claim 4,
	Bae discloses wherein the UE is determined to be authorized to communicate via the visitor network based on a message from the serving component indicating that the UE is subscribed for roaming via the visitor network (The visited MSC 180c receives an authentication information response for the MS A 145 from the HLR 155 in the 2G/3G CS network 150 in step 262, and performs authentication on the MS A 145 in step 264. [0052] After success in the authentication in the CS network, the visited MSC 180c acquires a profile of the MS A 145 from the HLR 155 in step 266, ¶ [0051, 0052]. Fig. 1 In this specification, it is assumed that the MS A 145 has roamed from the CS network 150 to the IMS network 100 ¶ [0029]).
  
Claims 5 and 18,
	Bae discloses wherein the authentication request is received from a roaming component of the home network, (Fig. 2 Roaming MS A 145 is interpreted as a roaming component of the home network as 2G/3G CS network 150… upon receiving an IMS registration request from the roaming MS having roamed to the IMS network, sending a request for registration and authentication for the roaming MS to a Home Location Register (HLR) in the CS network ¶ [0012]) wherein the roaming component is configured to determine that the UE is subscribed to communicate via the first radio access technology (The visited MSC 180c performs authentication/registration and call processing for the MS A 145, which is a subscriber to the CS network 150, having roamed to the IMS network 100 ¶ [0041]).  
Claim 18 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.

Claim 6,	
Bae discloses wherein the authentication request is received based on a subscriber location function being accessed in association with the second radio access technology (upon receiving an IMS registration request from the roaming MS having roamed to the IMS network, sending a request for registration and authentication for the roaming MS to a Home Location Register (HLR) in the CS network by a Roaming Gateway (RGW) performing communication between the IMS network and the CS network; acquiring profile information about the roaming MS in the CS network from the HLR; delivering the profile information of the roaming MS to an IMS server in the IMS network; and delivering by the IMS server authentication results to the roaming MS ¶ [0012]). 

Claim 7,
	Bae discloses wherein the home network includes a primary network that utilizes the first radio access technology and a secondary network that utilizes the second radio access technology (Figs. 1 and 2, MS A 145 interpreted as the UE that may roam from CS network (interpreted as home network includes primary network with first RAT such as 2G/3G) 150 to IMS network 100 (interpreted as secondary network as second RAT as IMS network), ¶ [0029]. CS network 150 is interpreted as a first RAT and IMS network 100 is interpreted as second RAT.  the MS A 145, which is a subscriber to the CS network 150, having roamed to the IMS network 100 ¶ [0041] serves as a gateway for translating an IMS Session Initiation Protocol (SIP) and a 2G/3G MAP protocol (interpreted as first communication protocol) ¶ [0044]), 34PATENT Docket No. 20190141 wherein the subscriber location function is associated with the secondary network of the home network (upon receiving an IMS registration request from the roaming MS having roamed to the IMS network, sending a request for registration and authentication for the roaming MS to a Home Location Register (HLR) in the CS network by a Roaming Gateway (RGW) performing communication between the IMS network and the CS network; acquiring profile information about the roaming MS in the CS network from the HLR ¶ [0012]).  
Claim 13 encompass limitations that are similar to limitations of claims 5, 6 and 7.  Thus, it is rejected with the same rationale applied against claims 5, 6 and 7 above.
Claim 14,
	Bae discloses extract the authentication information from an authentication message received from the serving component via the second communication protocol (a roaming service to a roaming Mobile Station (MS) having roamed from a Circuit Switched (CS) network to an Internet Protocol Multimedia Subsystem (IMS) network. The method includes, upon receiving an IMS registration request from the roaming MS having roamed to the IMS network, sending a request for registration and authentication for the roaming MS to a Home Location Register (HLR) in the CS network by a Roaming Gateway (RGW) performing communication between the IMS network and the CS network, ¶ [0012]… IMS network 100 is interpreted as second RAT.); and generate the authentication response based on the authentication information and the first communication protocol (the visited MSC 180c sends a CS registration & authentication request to the HLR 155 in the 2G/3G CS network 150, which is a home network of the MS A 145. The visited MSC 180c receives an authentication information response for the MS A 145 from the HLR 155 in the 2G/3G CS network 150 in step 262, and performs authentication on the MS A 145 in step 264 ¶ [0051]. Enabling the existing 2G/3G CS subscriber to perform inbound roaming to an IMS network, ¶ [0009].  For example, the RGW 180 translates the protocol in use into 3G Mobile Application Part (MAP) if the CS network 150 is a 3G WCDMA network; translates the protocol in use into Interim Standard-41 (IS-41) MAP if the CS network 150 is a CDMA network; and translates the protocol in use into GSM MAP if the CS network 150 is a GSM network. That is, the RGW 180 processes MAP protocols, e.g., IS-41 MAP, 3G GSM MAP, and 3G MAP protocols, for interworking with a Mobile Service Center (MSC) 165, a Home Location Register (HLR) 155 and a Short Message Service Center (SMSC) 160 in the CS network 150 ¶ [0037]).

Claim 19,
Bae discloses generate the authentication response based on the authentication information and the first communication protocol, wherein the authentication response is provided using the first communication protocol (the visited MSC 180c sends a CS registration & authentication request to the HLR 155 in the 2G/3G CS network 150, which is a home network of the MS A 145. The visited MSC 180c receives an authentication information response for the MS A 145 from the HLR 155 in the 2G/3G CS network 150 in step 262, and performs authentication on the MS A 145 in step 264 ¶ [0051]. Enabling the existing 2G/3G CS subscriber to perform inbound roaming to an IMS network, ¶ [0009].  For example, the RGW 180 translates the protocol in use into 3G Mobile Application Part (MAP) if the CS network 150 is a 3G WCDMA network; translates the protocol in use into Interim Standard-41 (IS-41) MAP if the CS network 150 is a CDMA network; and translates the protocol in use into GSM MAP if the CS network 150 is a GSM network. That is, the RGW 180 processes MAP protocols, e.g., IS-41 MAP, 3G GSM MAP, and 3G MAP protocols, for interworking with a Mobile Service Center (MSC) 165, a Home Location Register (HLR) 155 and a Short Message Service Center (SMSC) 160 in the CS network 150 ¶ [0037]).  
Claim 20,
	Bae discloses enable the UE to engage in a communication session via the visitor network when the authentication information indicates that the UE is associated with a roaming subscription associated with the visitor network, (the visited MSC 180c sends a CS registration & authentication request to the HLR 155 in the 2G/3G CS network 150, which is a home network of the MS A 145. The visited MSC 180c receives an authentication information response for the MS A 145 from the HLR 155 in the 2G/3G CS network 150 in step 262, and performs authentication on the MS A 145 in step 264 ¶ [0051]. Enabling the existing 2G/3G CS subscriber to perform inbound roaming to an IMS network, ¶ [0009] or prevent the UE from engaging in the communication session via the visitor network when the authentication information indicates that the UE is not associated with a roaming subscription associated with the visitor network (this limitation is considered optional; therefore, not given patentable weight).



s 2, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Kunz and further in view of Nair (US 2018/0324585 A1).
Claims 2, 10 16,
Bae and Kunz do not disclose wherein the first radio access technology is a New Radio technology and the second radio access technology comprises at least one of: a Global System for Mobile communication technology, or  33PATENT Docket No. 20190141 a Long-Term Evolution technology.  
Nair discloses wherein the first radio access technology is a New Radio technology and the second radio access technology comprises at least one of: a Global System for Mobile communication technology, or  33PATENT Docket No. 20190141 a Long-Term Evolution technology (Fig. 5, a user equipment authentication procedure for a mixed LTE/5G network in an illustrative embodiment….the context of wireless cellular systems utilizing 3GPP system elements such as an LTE Evolved Packet Core (EPC) and a 3GPP next generation system (5G), the disclosed embodiments can be adapted in a straightforward manner to a variety of other types of communication systems including, but not limited to, WiMAX systems and Wi-Fi systems, ¶ [0023, 0026]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae and Kunz by using the features, as taught by Nair in order to efficiently process one or more privacy indicators between home networks of UE and other functions/elements in the core network, ¶ [0081].
Claim 10 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 16 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Kunz and further in view of Inoue (US 2009/0117876 A1).
Claims 8 and 14,
	Bae and Kunz do not discloses detecting, when communicating with the serving component, an error associated with the second communication protocol; and determining an error response for the first communication protocol that corresponds to the error associated with the second communication protocol, wherein the authentication response includes the error response.
	Inoue discloses detecting, when communicating with the serving component, an error associated with the second communication protocol; and determining an error response for the first communication protocol that corresponds to the error associated with the second communication protocol, wherein the authentication response includes the error response (HSS/AuC 22, 21 searches a database thereof based on a user ID in the received MAR signal to determine whether a service contract for Femto Cell 41 is present and to confirm the information in the received MAR signal indicating that the signal corresponds to user access via Femto Cell 41. HSS/AuC 22, 21 then transmits an existing MAP protocol AUTHREQ signal (MAP AUTHREQ signal) to inquire of HLR/AC 12, 11 for the user's CAVE authentication information dedicated to line switching (step S59), ¶ [0218]. Before performing the procedure, HLR/AC 12, 11 returns an appropriate error response (MAP authreq (failure)) to HSS/AuC 22, 21 in response to AUTHREQ signal in step S59. ¶ [0221]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae and Kunz by .
 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Kunz and further in view of Perras et al., (US 2021/0058329 A1, herein after Perras).
Claim 12,
	Bae and Kunz do not disclose wherein the service mapping is maintained by a network function repository function of the home network and the serving component corresponds to a unified data management component of the home network.
	Perras discloses wherein the service mapping is maintained by a network function repository function of the home network and the serving component corresponds to a unified data management component of the home network (a WTRU's allocated IP addresses, and its associated D-GWs IP address, are saved in the core network (e.g., Home Subscriber Server (HSS) or Unified Data management Server (UDM)) and are available to all D-GWs (i.e. anchor nodes), ¶ [100]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bae and Kunz by using the features, as taught by Perras in order to improve various capabilities, such as maintaining a URLLC connection when a device is moving, ¶ [0002].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonnet et al., (US 20200404584 A1)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/           Examiner, Art Unit 2473